DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Response to Amendment
The amendment filed 18 January 2022 has been accepted and considered in this office action.  Claims 21, 24, 29-31, 34, 39, and 40 have been amended, and claims 41 and 42 added.

Response to Arguments
Applicant's arguments filed 18 January 2022 with respect to the prior art rejections have been fully considered but they are not persuasive.   Applicant argues, see remarks pages 9-11, that Thompson fail to teach “determining that execution of the first action uses at least first data of a first type and second data of a second type; in .

	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson et al. (US PAP 2018/0330721).

Consider claim 21, Thompson teaches a computer-implemented method (abstract) comprising: 
determining a first action corresponding to a user input (0275, Natural Language module determines candidate actionable intents); 
determining that execution of the first action uses  at least first data of a first type and second data of a second type (0278-82, 252, 261, 266, 269 determine relevant ontology and belief state domains, which include dialog slots, i.e. data of first and second type, needed to perform the relevant task); 
 in response to determining that execution of the first action uses at least the first data of the first type, identifying a second action that is executable by a first skill component to determine the first data of the first type (0286, 0278, dialog task may be used to fill slots for other dialog tasks. Belief states and ontology is hierarchical. Also see 0232, 0237, iteratively use task flows to complete action, specifically in 0286, determining the end of another meeting to determine a start time for a new meeting); 
sending, to the first skill component, a request to execute the second action (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action); 
receiving, from the first skill component, first input data corresponding to the first type (i.e. at 0286, viable dates for date slot determined from processing “after meeting with Bill”); 

causing the first action to be executed by a second skill component using the first input data and the second input data (0273, 0248, performing actions based on slots that are iteratively filled).

Consider claim 22, Thompson teaches the computer-implemented method of claim 21, wherein causing the first action to be executed comprises sending, to the second skill component, the first input data, the second input data, and an instruction to execute the first action (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts).

Consider claim 23, Thompson teaches the computer-implemented method of claim 21, wherein causing the first action to be executed comprises using the first input data and second input data to execute the first action, and wherein the method further comprises: 
determining, based at least in part on execution of the first action, output data corresponding to the first action (0237, generating output such instructions to synthesize speech); and 


Consider claim 24, Thompson teaches the computer-implemented method of claim 21, further comprising: 
identifying a third action that is executable by the second skill component to determine the second data of the second type (0286, 0278, dialog task may be used to fill slots for other dialog tasks. Belief states and ontology is hierarchical. Also see 0232, 0237, iteratively use task flows to complete action); and 
sending, to the second skill component, a request to execute the third action (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action), {W11568074 1)2Appl. No. 16/666,074Attorney Docket No.: P42416-USO2CON Preliminary Amdt. dated January 13, 2020 
wherein determining the second input data comprises receiving, from the second skill component, the second input data corresponding to the second type (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action).

Consider claim 25, Thompson teaches the computer-implemented method of claim 24, further comprising: 
determining execution of the third action is likely to use at least the first data of the first type (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action, including multiple layers of iteration); and


Consider claim 26, Thompson teaches the computer-implemented method of claim 24, wherein causing the first action to be executed comprises sending, to a third skill component, the first input data, the second input data, and an instruction to execute the first action (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts, 0237, final execution of task).

Consider claim 27, Thompson teaches the computer-implemented method of claim 21, wherein determining the second input data comprises receiving, from a user profile, the second input data corresponding to the second type (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances).

Consider claim 28, Thompson teaches the computer-implemented method of claim 21, further comprising: 
determining stored data corresponding to a prior user input (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances); and 
determining a portion of the stored data corresponds to the second type (0246, using previous utterances as context data to fill slots), 


Consider claim 29, Thompson teaches the computer-implemented method of claim 28, further comprising, prior to receipt of the user input: 
receiving the second input data corresponding to the prior user input (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances); 
processing the second input data to determine a request for a third action (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts, 0237, final execution of task); 
causing the third action to be executed by a second skill component (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts, 0237, final execution of task); 
receiving, from the second skill component, output data corresponding to the third action (0237, generating output); and {W11568074 1)3Appl. No. 16/666,074Attorney Docket No.: P42416-US02CON Preliminary Amdt. dated January 13, 2020 
storing a portion of the output data as the stored data (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances).

Consider claim 30, Thompson teaches the computer-implemented method of claim 21, further comprising: 

determining that the second skill component is configured to output data corresponding to the first type (0077, 0225-6, 0229, 0246, user preferences and personalized dialog models vs generic dialog models); and 
determining user profile data indicating a preference for the first skill component (0226, 0229, 0246, user preferences and data which may indicate a personalized model), 
wherein sending the request to the first skill component is based at least in part on the user profile data (0226, 0229, 0246, selecting a personalized model).

Consider claim 31, Thompson teaches a system (Figure 7a and 7b), comprising: 
at least one processor (7a, processor 704); 
at least one memory comprising instructions that, when executed by the at least one processor (memory 702), cause the system to: 
determine a first action corresponding to a user input (0275, Natural Language module determines candidate actionable intents); 
determine that execution of the first action is likely to use at least first data of a first type and second data of a second type (0278-82, 252, 261, 266, 269 determine relevant ontology and belief state domains, which include dialog slots, i.e. data of first and second type, needed to perform the relevant task); 

send, to the first skill component, a request to execute the second action (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action); 
receive, from the first skill component, first input data corresponding to the first type (i.e. at 0286, viable dates for date slot determined from processing “after meeting with Bill”); 
determine, based at least in part on the first input data,  second input data corresponding to the second type (i.e. at 0286, “schedule meeting” is received with viable dates from processing “after meeting with Bill”  0257, 0269, and 0277 the values of dialog slots may be jointly dependent on one another and thus may inform the values of each other); and 
cause the first action to be executed by a second skill component using the first input data and the second input data (0273, 0248, performing actions based on slots that are iteratively filled).

Claim 32 contains similar limitations as claim 22 and is therefore rejected for the same reasons. 

Claim 33 contains similar limitations as claim 23 and is therefore rejected for the same reasons. 

Claim 34 contains similar limitations as claim 24 and is therefore rejected for the same reasons. 

Claim 35 contains similar limitations as claim 25 and is therefore rejected for the same reasons. 

Claim 36 contains similar limitations as claim 26 and is therefore rejected for the same reasons. 

Claim 37 contains similar limitations as claim 27 and is therefore rejected for the same reasons. 

Claim 38 contains similar limitations as claim 28 and is therefore rejected for the same reasons. 

Claim 39 contains similar limitations as claim 29 and is therefore rejected for the same reasons. 

Claim 40 contains similar limitations as claim 30 and is therefore rejected for the same reasons. 

Consider claim 41, Thompson teaches The computer-implemented method of claim 21, further comprising: determining a value is missing for the first data of the first type (0286, determining a start time for a new calendar event by performing a calendar look up to determine an end time of a previous meeting).

Claim 42 contains similar limitations as claim 41 and is therefore rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655